FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    July 13, 2010
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                    Clerk of Court
                            FOR THE TENTH CIRCUIT


    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                    No. 10-3043
                                            (D.C. No. 2:07-CR-20099-JWL-DJW-17)
    CARLOS CERVANTES-                                      (D. Kan.)
    SAMANIEGO,

                Defendant-Appellant.


                            ORDER AND JUDGMENT *


Before LUCERO, HARTZ, and HOLMES, Circuit Judges.



         Defendant Carlos Cervantes-Samaniego pleaded guilty, pursuant to a plea

agreement, to conspiracy to distribute 1000 kilograms or more of marijuana and

5 kilograms of cocaine. The district court sentenced defendant to a total of

235 months’ imprisonment. This sentence was below the statutory maximum of

life imprisonment and within the advisory guideline range determined by the


*
      This panel has determined unanimously that oral argument would not
materially assist the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral
argument. This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
district court. In his plea agreement, the defendant “knowingly and voluntarily

waive[d] any right to appeal or collaterally attack any matter in connection with

[his] prosecution, . . . conviction, or the components of the sentence to be

imposed,” if the sentence was “within the guideline range determined appropriate

by the [c]ourt.” Mot. to Enforce, App., Vol. I, at A12. Nevertheless, the

defendant filed a notice of appeal, seeking to challenge his sentence. The

government has moved to enforce the appeal waiver under United States v. Hahn,

359 F.3d 1315 (10th Cir. 2004) (en banc) (per curiam). We grant the

government’s motion and dismiss the appeal.

      In Hahn, 359 F.3d at 1325, this court held that “in reviewing appeals

brought after a defendant has entered into an appeal waiver,” this court will

determine “(1) whether the disputed appeal falls within the scope of the waiver of

appellate rights; (2) whether the defendant knowingly and voluntarily waived his

appellate rights; and (3) whether enforcing the waiver would result in a

miscarriage of justice.” A miscarriage of justice will result if (1) “the district

court relied on an impermissible factor such as race”; (2) “ineffective assistance

of counsel in connection with the negotiation of the waiver renders the waiver

invalid”; (3) “the sentence exceeds the statutory maximum”; or (4) “the waiver is

otherwise unlawful.” Id. at 1327 (internal quotations marks omitted).




                                          -2-
      The defendant contends that his intended appeal does not fall within the

scope of the appeal waiver. He bases this on his counsel’s statement to the

court at the plea colloquy that the defendant was not stipulating in his plea

agreement to the amount and kinds of drugs attributed to him with respect to

a relevant-conduct sentencing enhancement or to a weapons sentencing

enhancement. He argues that the broad language of his appeal waiver was

narrowed by these reservations, such that his waiver is limited to an appeal from

the minimum sentence which could statutorily be imposed. We disagree, and find

that nothing said at the plea colloquy altered the broad and unambiguous appeal

waiver in the plea agreement.

      At the plea colloquy, the court carefully explained the sentencing process

to the defendant, App., Vol. I, at A25-A30, including his right to file objections to

the presentence investigation report, id. at A28, and his right, at the sentencing

hearing, to put on evidence concerning sentencing and to make arguments about

sentencing, id. at A28 to A29. The defendant told the court he understood the

sentencing process, he understood that only the court would make the sentence

determination, and he understood that he could not withdraw his guilty plea if he

did not agree with the court’s sentencing determination. Id. at A29-A30, A38.

The court explained the appeal waiver to the defendant, and the defendant told the

court he understood he was giving up his right to appeal the sentence imposed by

the court. Id. at A38-A39.

                                         -3-
      The defendant’s counsel did make clear at the plea colloquy that the

defendant was not stipulating in the plea agreement to any relevant-conduct or

weapons sentencing enhancements. Id. at A34 to A37. But these statements did

not alter the plea agreement or its broad appeal waiver. The plea agreement did

not limit the defendant’s right to file objections to, or put on evidence regarding,

sentencing matters prior to the district court’s imposition of the sentence,

including relevant conduct and weapons sentencing enhancements. But once the

district court imposed the sentence, the broad appeal waiver prohibited the

defendant from challenging the sentence or “any component” of the sentence,

unless the sentence exceeded the advisory sentencing guideline determined

appropriate by the court. Id. at A12.

      The appeal waiver did not provide any exception permitting the defendant

to challenge the sentence enhancements determined by the district court to be

appropriate, including relevant-conduct or weapons enhancements. The only

reservation in the appeal waiver was if the sentence imposed by the court

exceeded the advisory guideline determined by the court. The sentence imposed

by the court was within the guideline range the court determined appropriate, and

therefore, the defendant’s proposed appeal challenging his sentence is within the

scope of the appeal waiver. Cf. United States v. Lyons, 510 F.3d 1225, 1233

(10th Cir. 2007) (holding that defendant’s appeal of the denial of his motion to




                                          -4-
dismiss was within scope of his appeal waiver because the plea agreement’s

waiver provision did not reserve this issue as an exception to the waiver).

      Accordingly, we GRANT the government’s motion to enforce the appeal

waiver and DISMISS the appeal.


                                       ENTERED FOR THE COURT
                                       PER CURIAM




                                         -5-